Citation Nr: 0800119	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-10 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include as due to service-connected right 
shoulder, snapping scapula syndrome with brachial plexus.

2.  Entitlement to service connection for depleted uranium 
toxicity, to include as due to inservice exposure to ionizing 
radiation.

3.  Entitlement to service connection for chest pain, with 
tremors and twitches, and premature ventricular contraction, 
to include as due to service-connected post-traumatic stress 
disorder and inservice exposure to ionizing radiation.

4.  Entitlement to service connection for lipomas, to include 
as due to inservice exposure to ionizing radiation.

5.  Entitlement to an increased disability rating in excess 
of 50 percent for service-connected post-traumatic stress 
disorder.

6.  Entitlement to an increased disability rating in excess 
of 20 percent for service-connected right shoulder, snapping 
scapula syndrome with brachial plexus.

7.  Entitlement to a compensable disability rating for 
residuals of fracture to the left little toe.

8.  Whether the reduction of the disability rating for 
extracranial structural headaches, from 30 percent to 0 
percent, effective November 1, 2004, was appropriate.

9.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty September 1990 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in April 2004 
and in August 2004, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement service connection for chest pain, 
with tremors and twitches, and premature ventricular 
contraction, to include as due to service-connected post-
traumatic stress disorder (PTSD) and inservice exposure to 
ionizing radiation; entitlement to service connection for 
lipomas, to include as due to inservice exposure to ionizing 
radiation; and entitlement to total disability rating based 
on individual unemployability are addressed in the Remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's current 
left shoulder disorder, diagnosed as left shoulder strain, 
was caused or aggravated by his service-connected right 
shoulder disorder, snapping scapula syndrome with brachial 
plexus.

2.  The evidence does not show a current diagnosis of 
depleted uranium toxicity.

3.  The veteran's post-traumatic stress disorder (PTSD) has 
been manifested by symptoms including episodes of depression 
and anxiety, irritability, some difficulty concentrating, 
intrusive recollections, distressing dreams, and 
hypervigilance.  There is no showing of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.  

4.  The veteran's right shoulder, snapping scapula syndrome 
with brachial plexus, has been manifested by motion of the 
right arm to above shoulder level, some muscle atrophy, and 
complaints of pain.

5.  The veteran's residuals of fracture to the left little 
toe have been manifested by slight tenderness of the left 
little toe.  This condition does not affect the veteran's 
ability to stand, walk or work.

6.  In an August 2004 rating decision, the RO reduced the 
disability evaluation assigned to the veteran's service-
connected extracranial structural headaches from 30 percent 
to 0 percent, effective November 1, 2004.

7.  The RO's decision to reduce the evaluation for 
extracranial structural headaches from 30 percent to 0 
percent disabling was not supported by the evidence contained 
in the record at the time of the reduction.


CONCLUSIONS OF LAW

1.  Left shoulder strain is proximately due to or the result 
of the veteran's service-connected right shoulder, snapping 
scapula syndrome with brachial plexus.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  Depleted uranium toxicity was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The criteria for an increased disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).

4.  The criteria for an increased disability rating in excess 
of 20 percent for service-connected right shoulder, snapping 
scapula syndrome with brachial plexus, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.71a, Diagnostic Code 5203 (2007).  

5.  The criteria for a compensable disability rating for 
residuals of fracture to the left little toe have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2007).

6.  The requirements were not met for reduction of the 
veteran's disability rating for service-connected 
extracranial structural headaches, from 30 percent to 0 
percent disabling, effective November 1, 2004.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.105, 3.344, 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's letters, dated in 
April 2003, August 2003, and October 2003, advised the 
veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the RO 
scheduled the veteran for VA examinations to determine the 
severity of his service-connected PTSD, right shoulder 
disorder, headache disorder and residuals of fracture to the 
left little toe.  
As for the veteran's claimed depleted uranium toxicity, he 
has not identified any sources of post service medical 
treatment for this condition.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In the absence of medical evidence of a current 
disability, as well as the absence of any inservice or post 
service treatment for this condition, the Board finds that a 
VA examination regarding this claim is not necessary.  The 
Board also notes that service connection for a left shoulder 
disorder is being granted in this matter, as well as the 
restoration of benefits for the veteran's service-connected 
extracranial structural headaches.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

A.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
organic disease of the nervous system and arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within the year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

A.  Left Shoulder Disorder

In March 2003, the veteran filed his present claim seeking 
service connection for a left shoulder disorder.  In an April 
2005 statement, he reported that he has been experiencing 
increasing pain and functional loss in the left shoulder due 
to overuse brought on as a result of him compensating for his 
service-connected right shoulder disorder.

The evidence of record does not support the veteran's claim 
of service connection for a left shoulder disorder on a 
direct basis.  The veteran's service medical records are 
negative for this disorder, and there is no evidence that 
this disorder was incurred in or aggravated by her military 
service, or within the first post service year.

However, the totality of the evidence of record supports the 
veteran's claim of entitlement to service connection for left 
shoulder disorder as secondary to his service-connected right 
shoulder, snapping scapula syndrome with brachial plexus.

Post service medical treatment reports, dated in November 
2001, April 2003 and May 2003, noted the veteran's complaints 
of left shoulder pain.  A VA examination for joints, 
performed in July 2003, concluded with a diagnosis of history 
of left shoulder strain, but without any residuals shown on 
the present VA examination.  The VA examiner further stated 
that, "[d]ue to the significant multidirectional instability 
treated operatively [in the veteran's right shoulder], he 
does overuse his left shoulder and does have a left shoulder 
strain that would be considered an overuse phenomenon 
secondary to his right shoulder; however, no abnormalities or 
no residuals of the left shoulder were found on today's 
examination."  A more recent VA examination for joints, 
performed in April 2006, noted the veteran's complaints of 
discomfort in the left shoulder.  Following a physical 
examination, the VA examination report concluded with a final 
diagnosis of left shoulder strain.

As the veteran has been diagnosed with a current left 
shoulder disability, i.e. left shoulder strain, and as there 
is a medical opinion of record supporting a causal link 
between that condition and his service-connected right 
shoulder disorder, service connection for left shoulder 
strain, as secondary to a service-connected right shoulder 
disorder, is warranted.

B.  Depleted Uranium Toxicity

The veteran is seeking entitlement to service connection for 
depleted uranium toxicity.  He attributes this condition to 
his inservice exposure to depleted uranium following a fire 
and resulting ammunition explosions at Camp Doha in Kuwait on 
July 11, 1991.

After reviewing the veteran's claims folder, the Board finds 
that the veteran's claim seeking service connection for 
depleted uranium toxicity must be denied.  Although requested 
by the RO, the veteran has failed to produce any medical 
evidence showing treatment for or a diagnosis of this 
condition.  Moreover, his service medical records are silent 
for this condition.  In fact, no treatment for this condition 
has been shown at any point since the veteran's discharge 
from the service over fifteen years ago. 

"In the absence of proof of present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, in the absence of competent medical 
evidence that depleted uranium toxicity exists, the criteria 
for establishing service connection for that condition has 
not been established.  38 C.F.R. § 3.303.  

Although the veteran contends that he has depleted uranium 
toxicity related to his service, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  


As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  The regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of 
a service-connected disability requires a review of the 
appellant's medical history with regard to that disorder, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).  

A.  PTSD

The veteran is seeking an increased disability rating in 
excess of 50 percent for his service-connected PTSD.

Historically, the veteran was granted service connection for 
PTSD, and assigned an initial disability rating of 50 percent 
for this condition, effective from January 2001.  In March 
2003, the veteran filed his present claim seeking an 
increased disability rating.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.

In support of the veteran's claim, post service treatment 
reports, dated from 2003 to 2006, were obtained.  A treatment 
report, dated in July 2003, noted the veteran's complaints of 
poor sleep, irritability, and impaired social and 
occupational functioning.  The report noted that the 
veteran's marriage was failing, and that he was having near-
daily suicidal thoughts and ideations.  He also indicated 
that he would not do this because of his children.  Mental 
status examination revealed the veteran to be casually 
dressed, and that his eye contact was indirect.  His mood and 
affect were restricted and his speech and psychomotor 
behavior were within normal limits.  He thought process was 
logical, and there was no evidence of delusions present.  His 
judgment was impulsive, and his insight was moderate.  The 
report concluded with diagnoses of major depression, alcohol 
dependence and PTSD.  It also listed a GAF score of 45.  

In February 2004, a VA examination for PTSD was conducted.  
The report noted that the veteran had been divorced in 
December 2003.  Mental status examination revealed the 
veteran to be casually dressed with good hygiene.  He was 
friendly, cooperative and maintained good eye contact.  He 
was alert and oriented to time, place and people.  He did not 
appear overtly anxious, and his speech was clear and 
coherent.  His affect was stable, appropriate and mildly 
constricted.  His thought process was goal-directed and well 
organized.  There were no signs or complaints of delusions, 
obsession, compulsion or phobias.  The report concluded with 
diagnoses of PTSD and major depressive disorder, recurrent 
episode, and listed a GAF score of 50.  

A treatment report, dated in September 2004, noted that the 
veteran had started working as an automobile salesperson and 
was no longer having suicidal ideations.  An October 2004 
treatment report noted that the veteran was no longer 
displaying as many borderline tendencies, such as self 
mutilating.  The veteran also denied any passive thoughts of 
death, or any active suicidal or homicidal intentions or 
plans.  The report noted that the veteran was getting along 
well with his girlfriend.  Mental status examination revealed 
that he was causally dressed and adequately groomed.  He was 
pleasant and cooperative, and his eye contact was good.  His 
speech was normal, relevant and coherent.  His mood was sad 
and affect was mood congruent.  He denied any hallucinations 
or delusions, paranoia.  The report concluded with diagnoses 
of PTSD and major depression, and listed a GAF score of 50.  
A treatment report, dated in November 2005, noted that the 
veteran was living with his girlfriend and her two children.  
The report also noted that he had been working in sales for 
the past two months, but was not happy with this position.  

The veteran's most recent VA examination for PTSD was 
conducted in April 2006.  In discussing his employment 
history, the report noted that the veteran worked from April 
2002 to August 2003 as a computer repairman.  Thereafter, he 
worked from January 2004 to July 2005 as an automotive 
salesman, and that he currently works in sales, but that he 
believes he will soon be fired due to missing his quotas and 
missing a lot of work due to health problems.  The VA 
examiner noted that the veteran arrived on time for the 
evaluation, and was appropriately dressed and groomed.  He 
was responsive and cooperative, and presented with a full 
range of affect and relaxed mood.  His eye contact was good, 
and his speech was within normal limits.  He reported no 
current suicidal plan or intent and no history of homicidal 
ideas or psychotic disturbance (hallucinations or delusions).  
He also had no problems understanding directions and was 
consistent in his efforts.  Testing indicated a grossly 
intact cognitive functioning, thus, immediate span of 
attention and memory were intact, as were orientation and 
verbal conceptual reasoning.  The VA examiner stated, "since 
the 10/4/02 MMPI-2 administration, the veteran has shown a 
substantial improvement in both PTSD and depression symptoms 
and, at present, he is showing mild-moderate level of overall 
distress."  The report concluded with diagnoses of PTSD; 
major depressive disorder, recurrent; and alcohol, in 
remission.  It also listed a GAF score of 60.  The VA 
examiner further opined, "there has not been a worsening of 
PTSD symptoms and, in fact, there appears to have been a 
lessening of such since at least 10/4/02.  The level of 
elevations on the Mississippi Scale and the MMPI-2 PK scale 
are within the mild-moderate range."

As noted above, the veteran's most recent VA examination for 
PTSD, performed in April 2006, listed a GAF score of 60, 
which indicates moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).  DSM-IV at 46-47.  The prior VA examination for 
PTSD, performed in February 2004, as well as treatment 
reports relating to this condition revealed multiple GAF 
scores of 50, which is assigned where there are, "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  

As noted above, although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  Accordingly, an examiner's classification of the level 
of psychiatric impairment, by word or by a GAF score, is to 
be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126 
(2007); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

With consideration of the entire record, the Board finds that 
the objective medical evidence of record does not support an 
evaluation in excess of 50 percent.  Simply put, the evidence 
does not show that the veteran's PTSD meets the criteria for 
the next higher disability rating, 70 percent, pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence does 
not show occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

As noted above, the veteran has been able to maintain 
employment throughout most of this appeal.  Moreover, the 
evidence shows that he was also able to establish a 
relationship with, and at one point move in with his 
girlfriend during the course of this appeal.  Finally, the 
evidence of record suggest that his symptoms overall are mild 
to moderate in nature and appear to be improving.  

Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does 
not show occupational and social impairment that meets the 
criteria for a rating in excess of 50 percent.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B.  Right Shoulder, Snapping Scapula Syndrome with Brachial 
Plexus

The RO has assigned a 20 percent disability rating for the 
veteran's service-connected right shoulder, snapping scapula 
syndrome with brachial plexus.

Historically, the veteran's service medical records revealed 
that he injured his right shoulder in May 1991.  
Specifically, he was recommended for discharge from the 
service by a Medical Board under the diagnosis of snapping 
scapula syndrome, right shoulder.  

In September 1992, the RO issued a rating decision which 
granted service connection for snapping scapula syndrome of 
the right shoulder, and assigned an initial disability rating 
of 10 percent, effective from September 1992.  Thereafter, 
the RO issued a rating decision, dated in January 1995, which 
granted an increased disability rating for this condition of 
20 percent, effective from January 1995.  With the exception 
of two temporary total disability rating periods relating to 
convalescence from surgeries on the veteran's right shoulder, 
from July 1998 to August 1998, and from October 1999 to 
November 1999, the 20 percent disability rating has remained 
in effect.

In March 2003, the veteran filed his present claim seeking an 
increased disability rating for service-connected right 
shoulder, snapping scapula syndrome with brachial plexus.  
The veteran is right-handed; thus, his right shoulder is 
considered his major extremity.  See 38 C.F.R. § 4.69 (2007).  

In cases of clavicular or scapular impairment, with 
dislocation, a 20 percent rating is warranted where either 
the major or minor arm is involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  Nonunion of the clavicle or scapula 
with loose movement shall be assigned a 20 percent rating, 
while nonunion without loose movement warrants a 10 percent 
evaluation.  Malunion of the clavicle or scapula may be 
assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  Id.  A 
rating in excess of 20 percent is not available under this 
diagnostic code.

Under Diagnostic Code 5201, a 20 percent evaluation is 
assigned for limitation of major or minor arm motion at 
shoulder level.  When there is limitation of motion midway 
between the side and shoulder level (between 45 and 90 
degrees) a 20 percent rating is again warranted for minor arm 
limitation of motion, and a 30 percent rating is warranted 
for major arm limitation of motion.  The next highest 
evaluation for major arm limitation of motion, the maximum 40 
percent rating, is assigned for limitation of motion of the 
arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2007).
  
In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2006).  Forward flexion is the range of motion from 
the side of the body out in front) and abduction is the range 
of motion from the side of the body out to the side.  Id.  
The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71.

A VA examination for joints, performed in April 2006, noted 
the veteran's complaints of aches and pain in the right 
shoulder with repetitive use.  The report noted that he is 
able to function at work, and can do normal daily activity.  
Physical examination of the right shoulder revealed a range 
of motion consisting of abduction to 120 degrees, forward 
flexion to 120 degrees, and internal and external rotation to 
60 degrees.  The report noted that there was pain on motion, 
and that repetitive use does cause increased aches, pains, 
soreness, and tenderness.  X-ray examination of the right 
shoulder revealed minimal arthritis.  The report concluded 
with a diagnosis of postoperative dislocation of the right 
shoulder.

A prior VA examination for joints was conducted in July 2003.  
The examination report noted the veteran's complaints of 
multidirectional instability and pain.  Physical examination 
of the right shoulder revealed deltoid and muscular atrophy.  
Range of motion testing of the right shoulder revealed 
forward flexion to 135 degrees, abduction to 125 degrees, and 
internal and external rotation to 80 degrees.  The report 
noted some deltoid weakness the rotator cuff of the right 
shoulder, and a feeling on instability both anteriorly or 
posteriorly with stress testing.  The report concluded with a 
diagnosis of residual postoperative multidirectional 
instability, right shoulder.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45.  

Given these ranges of motion, the Board finds that both the 
veteran's right (major) shoulder disorder is more analogous 
to the disability rating currently assigned.  While the 
medical records at issue in this matter reflect complaints of 
pain, fatigue and weakness, as well as some findings of 
atrophy, the Board does not find that a higher rating is 
warranted in this matter.  The range of motion in the 
veteran's right shoulder rises significantly above shoulder 
level.  Accordingly, even with consideration of the 
functional loss exhibited by the veteran's service-connected 
right shoulder disorder, an evaluation greater than 20 
percent under Diagnostic Code 5201 is not warranted.

The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, as the evidence of record 
does not demonstrate ankylosis of the scapulohumeral 
articulation, other impairment of the humerus, or impairment 
of the clavicle or scapula, Diagnostic Codes 5200, 5202, and 
5203 are not for application.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202-03 (2007).


The Board further notes that the schedular evaluations in 
this case are not inadequate.  38 C.F.R. § 3.321(b) (1) 
(2007).  Moreover, there is no evidence of an exceptional 
disability picture; the veteran has not required any 
hospitalization for this condition in recent years, or shown 
marked interference of employment due to his right shoulder 
disability.  As noted on his most recent VA examination in 
April 2006, the veteran is able to function at work and 
complete his normal daily activities.  Accordingly, any 
failure to consider this provision or failure to refer the 
claim for extraschedular consideration did not prejudice the 
veteran.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

C.  Residuals of Fracture to the Left Little Toe

The veteran is seeking a compensable disability rating for 
his service-connected residuals of fracture to the left 
little toe.

Historically, the veteran's service medical records show that 
he was treated for a nondisplaced fracture of the distal 
phalange of the left little toe in June 1992.  In September 
1992, the RO issued a rating decision which granted service 
connection and assigned a noncompensable disability rating 
for status post fracture of the left little toe.  Subsequent 
post service treatment reports are essentially silent as to 
any ongoing complaints of or treatment for this condition.

In March 2003, the veteran filed his present claim seeking a 
compensable disability rating for this condition.

Currently, the veteran's service-connected residuals of 
fracture to the left little toe are assigned a noncompensable 
evaluation by analogy pursuant to Diagnostic Code 5284.  
Pursuant to Diagnostic Code 5284, used in rating other foot 
injuries, a 10 percent rating is warranted for a moderate 
foot injury.  A 20 percent rating is warranted for a 
moderately severe foot injury.  A 30 percent rating is 
warranted for a severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  With actual loss of use of the foot, a 
40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5167 (2006).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

After reviewing the veteran's claims folder, the Board finds 
the examination findings are consistent with the currently 
assigned noncompensable disability rating.  While the Board 
acknowledges the veteran's complaints of aching and pain in 
his left little toe, the Board does not find this condition 
sufficiently analogous to a moderate foot disorder.  
Accordingly, a higher disability is not warranted.  As noted 
in his April 2005 statement, the veteran has not sought any 
medical treatment for this condition.  In April 2006, the 
veteran underwent a VA medical examination to ascertain the 
current severity of his service-connected residuals of 
fracture to the left little toe.  Physical examination 
revealed some slight tenderness of the left little toe.  
Nevertheless, the examination also found that this condition 
does not affect the veteran's ability to stand or walk.  
Moreover, the examiner noted that this condition does not 
affect the veteran's ability to work.  Thus, the Board does 
not find that a higher rating is warranted in this matter.  
Moreover, a higher rating is not warranted based upon any 
limitation of motion, even when considering functional 
limitations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271 (2006); DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 

Increased ratings for residuals of fracture to the left 
little toe are not warranted under any other potentially 
applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Here, the medical evidence does not 
establish the presence of any flat foot, claw foot, malunion 
or nonunion of the tarsal/metatarsal bones, or ankle 
ankylosis.  Therefore, the diagnostic codes associated with 
such disabilities are not applicable to the current appeal.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5276, 5278, 
5283 (2007).

Consequently, the Board finds that a noncompensable 
disability rating for residuals of fracture to the left 
little toe is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Rating Reduction

The veteran is appealing the reduced disability rating 
assigned to his service-connected extracranial structural 
headaches.

In January 1995, the RO issued a rating decision which 
granted service connection for extracranial structural 
headaches and assigned to this condition a 10 percent 
evaluation, effective from January 1994.  By an August 2002 
rating decision, the RO assigned a 30 percent evaluation, 
effective from January 2001. 

In March 2003, the veteran filed a claim for entitlement to 
an increased evaluation.  In an April 2004 rating decision, 
the RO proposed reducing the veteran's disability evaluation 
from 30 percent to 0 percent.  In an August 2004 rating 
decision, the RO reduced the disability evaluation from 30 
percent to 0 percent, effective November 1, 2004.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  By an April 2004 
rating decision and April 2004 letter to the veteran, the RO 
satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e).  Here, notice was sent in an August 2004 letter and 
the effective date of the reduction was November 1, 2004.  
The RO satisfied the requirements by allowing a 60-day period 
to expire before assigning the reduction effective date.

The question is thus whether the reduction was proper based 
on the evidence of record.  Where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c).  Here, the 
veteran's 30 percent disability evaluation was awarded 
effective January 2001, and was reduced effective November 
2004, less than 5 years later.  Accordingly, 38 C.F.R. § 
3.344(c) applies.  Under 38 C.F.R. § 3.344(c), a 
reexamination that shows improvement in a disability warrants 
a reduction in the disability evaluation.

The veteran's service-connected extracranial structural 
headaches was rated under 
Diagnostic Code 8100.  Pursuant to Diagnostic Code 8100, a 10 
percent disabling rating is warranted for migraine headaches 
with characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is warranted for migraine headaches where there is 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation is warranted if there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

A VA neurological examination, performed in July 2003, noted 
the veteran's complaints of headaches for the past ten years.  
Specifically, the veteran indicated that he has both tension-
type headaches and migraine headaches.  The veteran indicated 
that the tension-type headaches starts in the back of the 
upper neck and radiates to the temples, and that these 
headaches occur four to five times per week and are not 
prostrating.  As for his migraine headaches, the veteran 
indicated that these are sharper in quality and located at 
the anterior vertex in the midline radiating to the brow.  He 
indicated that these occur three to four times a month and 
are prostrating.  He indicated that no medication can be 
taken to abort this type of headache.  He reported that he 
treats his migraine headaches by avoiding light and lying 
down.  Following a physical examination, the report 
concluded, in pertinent part, with diagnoses of tension 
headaches and migraine headaches.  The VA examiner further 
noted that the veteran's two types of headaches, one of which 
is prostrating with a frequency of three to four times 
monthly, began one year after he was released from the Army.  
The VA examiner further noted that the migraine headaches 
require him to stop what he is doing for several hours and 
have contributed materially to his recent loss of a job that 
required him to travel by a car from client to client.  

In April 2005, the veteran submitted a statement indicated 
indicating that some of the pain medication he is taking for 
his nonservice-connected back condition provides temporary 
relief to his headaches.  The veteran further indicated that 
this relief is in no way complete and only abates the worst 
of the symptoms temporarily.

In April 2006, a second VA neurological examination was 
conducted.  The report of this examination noted the 
veteran's complaints of long standing use-related right 
shoulder pains that radiate to the posterior spine and 
eventually produce an occipital tension headache.  The report 
also noted that the veteran has a second, infrequent and non-
radiating bitemporal headache that "began soon after 
service" and is infrequently associated with a minor 
disturbance of central vision.  The veteran reported that 
this type of headache occurs two to four times per month, 
lasts from one to ten hours, and results in some visual 
disturbances.  The examiner noted that this headache has been 
called a migraine headache, but is unassociated with 
migrainous features.  The VA examiner noted that this second 
post service tension headache is not related to the right 
shoulder pain that clearly is the cause of his service-
connected occipital tension headache.

The Board finds that the evidence of record demonstrates that 
the RO's reduction of the disability evaluation from a 30 
percent rating to a noncompensable rating was not warranted.  
The medical evidence of record clearly indicates that the 
veteran continues to have prostrating headaches which are 
aching and stabbing in quality, occur two to four times a 
month, last for one to ten hours, and which sometimes affect 
his vision.  As noted in his July 2003 VA examination, the 
veteran has prostrating headaches occurring three to four 
times a month, and which require him to stop what he is doing 
for several hours.  This is not an improvement as required 
for an effective reduction.  Therefore, the undertaken 
reduction was not appropriate given the facts and medical 
evidence in this case.  See Faust v. West, 13 Vet. App. 342, 
350 (2000).

The Board notes that it has considered the VA examiners' 
statements to the effect that the veteran now has two types 
of headaches, only one of which is related to pain from his 
service-connected right shoulder disorder.  The Board also 
notes, however, that both VA examinations at issue indicate 
that the veteran has had both types of these headaches dating 
all the way back to his first post service year.  Moreover, 
the veteran's service medical records reflect treatment for 
complaints of headaches during his military service.  Under 
these circumstances, especially in the context of a rating 
reduction case as opposed to a severance of service 
connection case, the Board does not agree with the RO's 
assessment that a portion of the veteran's current headaches 
are not service-connected.  Accordingly, the reduction was 
not proper, and the 30 percent disability rating is restored 
as of November 1, 2004.  The benefit sought on appeal is 
therefore granted.  


ORDER

Service connection for left shoulder strain, secondary to 
service-connected right shoulder, snapping scapula syndrome 
with brachial plexus, is granted.

Service connection for depleted uranium toxicity, to include 
as due to inservice exposure to ionizing radiation, is 
denied.

An increased disability rating in excess of 50 percent for 
service-connected PTSD is denied. 

An increased disability rating in excess of 20 percent for 
service-connected right shoulder, snapping scapula syndrome 
with brachial plexus is denied.

A compensable disability rating for residuals of fracture to 
the left little toe is denied.

Entitlement to restoration of a 30 percent disability rating 
for service-connected extracranial structural headaches is 
granted effective November 1, 2004.  


REMAND

The veteran is seeking service connection for chest pain, 
with tremors and twitches, and premature ventricular 
contraction (PVC), to include as due to service-connected 
PTSD and inservice exposure to ionizing radiation.  He is 
also seeking service connection for lipomas, to include as 
due to inservice exposure to ionizing radiation.  Finally, he 
is claiming entitlement to total disability rating based on 
individual unemployability.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  

As for his claims for service connection, the veteran 
attributes both his chest pain, with tremors and twitches, 
and PVC, and his lipomas, to his inservice exposure to 
depleted uranium.  In the alternative, he argues that his 
chest pain, with tremors and twitches, and PVC has been 
caused or aggravated by his service-connected PTSD.

In support of his claims, the veteran alleges that he was 
exposed to depleted uranium following a fire and resulting 
ammunition explosions at Camp Doha on July 11, 1991.  The 
veteran submitted an internet article from the Department of 
Defense indicating that a fire had occurred at Camp Doha in 
Kuwait on July 11, 1991.  The article noted that the 11th 
Armored Calvary Regiment was occupying Camp Doha at this 
time.  It also indicated that as a result of this fire, and 
during subsequent clean up efforts, there was some exposure 
to low levels of depleted uranium to individuals present at 
the base at the time of the fire and/or involved in the clean 
up of the base.  

A review of the veteran's service personnel records revealed 
that he served in Kuwait from May 31, 1991, to September 3, 
1991.  During this time, the veteran was noted to be serving 
as a scout for E TRP 2nd Squadron, 11th Armored Calvary 
Regiment.

After reviewing the evidence of record, the Board finds that 
additional medical opinions are needed in order to make an 
informed decision on the veteran's claims for service 
connection.  First, the Board notes that a medical opinion 
should be obtained to ascertain whether the veteran's chest 
pain, with tremors and twitches, and PVC, has been caused or 
aggravated by and his service-connected PTSD.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Second, the Board 
believes that a medical opinion should be obtained addressing 
the issue of whether the veteran's inservice exposure to 
depleted uranium, as noted in the article from the Department 
of Defense, has resulted in or aggravated his claimed chest 
pain, with tremors and twitches, and PVC, and/or his multiple 
lipomas.

In making this determination, the Board notes that e-mails 
within the claims folder, dated in February 1999, from the 
veteran's VA physician appear to suggest a possible 
relationship between his current claimed conditions and his 
inservice exposure to depleted uranium.  The Board also notes 
that under the circumstances of this case, the Board believes 
that the RO should attempt to obtain any additional medical 
treatment reports relating to the conditions claimed by the 
veteran in this matter.

The issue of entitlement to a TDIU rating is inextricably 
intertwined with the issues being remanded herein.  
Accordingly, the veteran's other claims must be addressed by 
the RO prior to the Board's consideration of the TDIU 
presently on appeal.  In addition, the Board finds that the 
veteran should be asked to complete an updated application 
for increased compensation based on unemployability, VA Form 
21-8940.  Lastly, the RO should readjudicate the veteran's 
TDIU in light of the Board's decision herein which granted 
service connection for a left shoulder strain, and restored 
the 30 percent disability rating assigned to the veteran's 
service-connected extracranial structural headaches. 

Additionally, the claims file is in dire need of repair.  The 
claims folder contains far too many documents, and many 
documents are in danger of being lost or misplaced due to the 
simple fact that they are not attached to the claims folder.  
Accordingly, in order preserve the integrity of the veteran's 
record, corrective action must be initiated at once. 

Accordingly, the case is remanded for the following actions:

1.  The RO shall repair the veteran's 
claims folder by replacing the one folder 
with one additional volume.  If more are 
necessary, the RO must use more.  Folders 
must not be expanded with duct tape, etc.  
All records must be secured into the 
volumes with "Acco" or like type 
fasteners.  Temporary files must be 
incorporated with the permanent files. 

2.  The RO must have the veteran identify 
all VA and non-VA medical providers who 
have treated him for his chest pain, with 
tremors and twitches and PVC, and lipomas 
since April 2006.  The RO must then 
attempt obtain copies of the related 
medical records that are not already in 
the claims folder.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond. 

3.  The RO must contact the veteran to 
request that he complete and return an 
updated VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability.

4.  Thereafter, the RO should schedule the 
veteran for the appropriate medical 
examination(s) to determine the current 
existence and etiology of his chest pain, 
with tremors and twitches, and premature 
ventricular contraction, and his lipomas.  
For each condition found, after a thorough 
review of the veteran's claims file, 
including his available inservice and post 
service medical records, the examining 
physician must express an opinion as to 
the following:  

1.  Whether the veteran's current 
chest pain, with tremors and 
twitches, and premature ventricular 
contraction, was incurred in or 
aggravated by his military service, 
including his inservice exposure to 
depleted uranium; and whether this 
condition was caused or aggravated 
by the veteran's service-connected 
PTSD.

2.  Whether the veteran's current 
lipomas were incurred in or 
aggravated by his military service, 
including his inservice exposure to 
depleted uranium.

A complete rationale for all opinions 
must be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

6.  Thereafter, the RO must readjudicate 
the veteran's claims for service 
connection for chest pain, with tremors 
and twitches and PVC, to include as due 
to service-connected post-traumatic 
stress disorder and inservice exposure to 
ionizing radiation; for service 
connection for lipomas, to include as due 
to inservice exposure to ionizing 
radiation; and for entitlement to TDIU.  
If any issue remains denied, the RO must 
provide the veteran and his 
representative with a supplemental 
statement of the case, and provide an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


